DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/2021 has been entered.

This action is responsive to the original application filed on 6/28/2017 and the claims filed on 3/23/2021.  Currently, claims 1-25 are pending.  

Reasons for Allowance

Claims 1-25 are allowed.

The following is an examiner’s statement of reasons for allowance: None of the prior art teaches the limitations of claims either alone or in combination, particularly:

Claim 1

providing a graphical output for display in conjunction with the scientific or research-related text, the graphical output comprising a sidebar, the sidebar comprising a link to a page, the page including data representing at least a name of the product match, a manufacturer of the product match, and features of the product match, wherein the product mention is accessed at the computing machine based on training at a computer trained to identify a commercial product in a document by: 
receiving, at the computer, an input comprising plural documents with identified commercial products within the documents; and 
training the computer to compute a first score corresponding to whether the token corresponds to the commercial product using the input.

The closest prior art of record Krauthammer et al. (“Term identification in the biomedical literature”) discloses state of the art approaches to term identification in the biomedical literature, but fails to disclose the creation of a sidebar and the training of a computer to identify a commercial product as claimed.  

Accordingly, the 35 USC § 103 rejection of claims 1-25 has been withdrawn.




Applicant’s arguments and amendments, filed on 3/23/2021, with respect to the 35 USC § 101 rejection of claims 1-25 have been fully considered and are persuasive. The rejection of claims 1-25 under 35 USC § 101 has been withdrawn in view of the new 2019 PEG as training a computer to identify a commercial product is not directed to a judicial exception.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent Hoover whose telephone number is (303)297-4403.  The examiner can normally be reached on Monday - Friday 9-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT JOHNSTON HOOVER/Examiner, Art Unit 2125                                                                                                                                                                                                        
/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125